Citation Nr: 0804876	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to tear gas.  

2.  Entitlement to service connection for basal cell and 
squamous cell carcinoma, claimed as due to exposure to tear 
gas.  

3.  Entitlement to service connection for duodenal ulcers, 
claimed as due to exposure to tear gas.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1957 to July 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 RO decision which 
denied service connection for prostate cancer, and a June 
2000 RO decision which denied service connection for basal 
and squamous cell carcinoma and duodenal ulcers, all claimed 
as due to exposure to tear gas.  In June 2005, a hearing was 
held at the RO before the undersigned member of the Board.  

At the personal hearing, the veteran raised the additional 
issue of service connection for Barrett's esophagus due to 
exposure to tear gas.  This issue is not in appellate status 
and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's prostate cancer, basal cell and squamous 
cell carcinomas were not present in service or until many 
years after service and there is no competent evidence of a 
causal connection between his prostate cancer, basal cell and 
squamous cell carcinomas and military service or any incident 
therein, to include any exposure to tear gas.  

3.  At the Travel Board hearing in June 2005, and prior to 
the promulgation of a decision in the appeal, the veteran 
advised the Board that he wished to withdraw his appeal of 
the claim of service connection for duodenal ulcers, claimed 
as due to exposure to tear gas.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
military service nor may any malignant tumor be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1133, 5100, 5102, 5103, 5103A, 5106, 5107, 
5109 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  Basal cell or squamous cell carcinoma was not incurred in 
or aggravated by military service nor may any malignant tumor 
be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 5100, 5102, 5103, 
5103A, 5106, 5107, 5109 (West 2002 & West 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The criteria for withdrawal of a Substantive Appeal of 
the claim of service connection for duodenal ulcers, claimed 
as due to exposure to tear gas, by the veteran, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims of service connection for prostate 
cancer and basal cell and squamous cell carcinomas, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
prostate cancer and basal cell and squamous cell carcinomas, 
claimed as due to tear gas exposure, any questions as to the 
appropriate disability ratings or the effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in March 2001 and October 2003, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
were not sent prior to initial adjudication of the veteran's 
claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claims were 
readjudicated, and a statement of the case (SOC) and 
supplemental statements of the case (SSOC) were promulgated 
in April 2003 and November 2004.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or supplemental SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present, which was related in some 
fashion to service; of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The veteran's service medical records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
was examined by VA during the pendency of this appeal and 
testified at a personal hearing at the RO before the 
undersigned member of the Board in June 2005.  Furthermore, 
the claims file was referred for independent medical opinions 
as to the etiology of his prostate cancer and basal cell and 
squamous cell carcinoma.  The veteran and his representative 
were provided with copies of those reports and responded that 
they did not have any additional evidence to submit and 
requested to have the claims adjudicated based on the 
evidence of record.  (See veteran's December 2007 statement).  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield III.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by VA, it is 
reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he or she still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
malignant tumor is manifest to a compensable degree within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The veteran contends that his prostate cancer and basal cell 
and squamous cell carcinomas were caused by exposure to tear 
gas during experimental tests conducted by the military 
during service.  The veteran asserts that the chemical make-
up of tear gas includes known carcinogens that have been 
shown in various studies to cause cancer, and believes that 
his prostate and skin cancers were caused by his exposure to 
these carcinogens in service.  

The basic facts are not in dispute.  The veteran voluntarily 
participated in gas chamber tests conducted by the military 
in July 1958 and January 1959; there were no complaints, 
symptoms, abnormalities or diagnosis referable to any 
genitourinary or skin problems, prostate cancer, or basal 
cell or squamous cell carcinomas during service, and that the 
veteran was first diagnosed with basal cell carcinoma in 
April 1995, prostate cancer in May 1997, and squamous cell 
carcinoma in October 1999.  

The veteran submitted numerous research articles and 
treatises concerning various chemical agents, including tear 
gas and the residual effects of extended exposure to such 
agents.  The Board notes that while some of the chemical 
agents identified in the articles, including those used in 
tear gas, were identified as known carcinogens and have been 
shown to cause some forms of cancer, none of the articles 
indicated or otherwise suggested that any of the carcinogens, 
including those used in tear gas, cause prostate or skin 
cancer.  That is, none of the reports suggested a cause-and-
effect relationship between any of the chemicals in tear gas 
(or for that matter, any of the chemicals discussed in the 
various articles) and prostate cancer or basal cell or 
squamous cell carcinomas.  

During the pendency of this appeal, the veteran was examined 
by VA on two occasions, and his claims file was reviewed by 
two independent medical experts for the specific purpose of 
determining whether exposure to the chemical agents in tear 
gas caused prostate cancer and/or basal cell and squamous 
cell carcinomas.  In all four instances, the physicians 
indicated that after extensive review of the medical 
literature, they found no evidence of a positive association 
between the chemical agents and prostate cancer or basal cell 
or squamous cell carcinomas.  

One VA physician in December 2002, indicated, initially, that 
he was unable to find any evidence to either associate or 
disprove an association between exposure to chemical agents 
and prostate cancer.  However, after reading some of the 
articles presented by the veteran, he opined in an addendum 
report in January 2003, that since some of the chemical 
agents were known carcinogens, they "may be related" to his 
skin and prostate cancers.  

A VA dermatologist in February 2003 indicated that while 
there are a number of known carcinogens which have been shown 
to cause cancer in humans and animal models, the two 
chemicals that the veteran was exposed to were not well known 
in dermatology.  The examiner noted while that the veteran 
denied any history of sunburn, he admitted to a lifetime of 
sun exposure during outdoor activities.  The dermatologist 
opined that it was more likely than not that the veteran's 
skin cancer was related to UV exposure.  

Because of the conflicting medical opinions, the Board 
requested independent medical opinions from specialists in 
the fields of dermatology and urology to attempt to resolve 
the issue.  Both physicians indicated that they reviewed the 
claims file and conducted extensive research of the medical 
literature concerning exposure to the chemical agents in tear 
gas and the possible relationship with prostate cancer and 
basal cell and squamous cell carcinomas.  

In May 2007, a physician/associate professor from the 
Department of Dermatology and Cutaneous Surgery at the 
University of Miami opined that it was unlikely that the 
veteran's skin cancers were due to tear gas exposure in 
service.  The physician included a description of the genesis 
of basal cell (BCC) and squamous cell carcinomas, and noted 
that they were the two most common types of skin cancer, 
respectively.  He also noted that sun exposure was the prime 
etiological factor in the development of both forms of skin 
cancer, though there were several other less important 
predisposing factors (none of which were noted to be exposure 
to the chemicals at issue).  The physician indicated that 
after an extensive and detailed search of the medical 
literature, he found no evidence of any association between 
the exposure to chemical agents in tear gas and BCC or 
squamous cell carcinoma.  

In November 1997, a urological oncologist from the University 
of Miami reported that he found minimal documentation 
supporting a cause and effect relationship between the 
chemicals in question and prostate cancer.  One study of 1785 
workers exposed to methylene chloride concluded that 
mortality was not affected by exposure.  A second study 
suggested an increased risk of prostate cancer in men with 
more than 20 years of employment exposure.  He went on to 
note that prostate cancer had the highest incidence of any 
cancer of American men with over 220,000 cases diagnosed each 
year.  He concluded that the likelihood that the veteran's 
prostate cancer was related to exposure to certain chemicals 
was unlikely.  

In this case, the only favorable evidence supporting the 
veteran's claim is the statement by the VA physician in March 
2003, to the effect that since the chemicals in question were 
carcinogens, they may be related to his prostate and skin 
cancers.  However, the physician did not offer any 
explanation or analysis for his opinion nor did he point to 
any specific finding or study which suggested any such 
relationship.  The Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); (See also, Miler v. West. 11 Vet. App. 345, 348 
(1998), (a bare conclusion, even when reached by a health 
care professional, is not probative without a factual 
predicate in the record.); Black v. Brown, 5 Vet. App. 458 
(1993, (medical opinion is inadequate when it is unsupported 
by clinical evidence.)).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

While it could be argued that the three unfavorable opinions 
were also unable to provide conclusive evidence that his 
prostate and skin cancers were not related to his in-service 
exposure, it does not place the veteran's claim in equipoise 
for purposes of resolving reasonable doubt in his favor.  
Here, there is no persuasive evidence which shows an 
etiological relationship between the veteran's exposure to 
chemical agents in service and his development of prostate 
and skin cancers more that 30 years after discharge from 
service.  The independent experts considered the possibility 
of a relationship, but concluded that there was no competent 
evidence to support such a finding.  The Board finds the 
independent expert opinions persuasive as they were based on 
a longitudinal review of the entire record.  The opinions 
included a detailed discussion of all relevant facts, 
considered other possible etiologies, and offered a rational 
and plausible explanation for concluding that the veteran's 
prostate and skin cancers were not related to service.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995).  

As indicated above, the veteran's service medical records are 
negative for any complaints, abnormalities, or diagnosis of 
prostate or skin cancer.  Likewise, there was no evidence of 
any signs, symptoms or manifestations of prostate or skin 
cancer within the first year following his separation from 
service in 1959, nor does the veteran so contend.  Private 
medical records show that the veteran was first diagnosed 
with basal cell carcinoma in April 1995; with prostate cancer 
in May 1997, and with squamous cell carcinoma in October 
1999.  

As there is no competent medical evidence of record 
suggesting a connection between the veteran's prostate cancer 
or basal cell or squamous cell carcinomas and his exposure to 
chemical agents in service, and no evidence of any 
manifestations or symptoms attributable to prostate or skin 
cancers during service or until many years after his 
discharge from service, the Board finds no basis to grant 
service connection.  Accordingly, the appeal is denied.  

Duodenal Ulcers

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn his appeal of the claim of service connection for 
duodenal ulcers, claimed as due to exposure to tear gas; 
hence, there remain no allegations of error of fact or law 
for appellate consideration as to this issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
the claim of service connection for duodenal ulcers, claimed 
as due to exposure to tear gas, and the issue is dismissed.  


ORDER

Service connection for prostate cancer, claimed as due to 
exposure to tear gas is denied.  

Service connection for basal cell and squamous cell 
carcinoma, claimed as due to exposure to tear gas is denied.  

The appeal of the claim of service connection for duodenal 
ulcers, claimed as due to exposure to tear gas is dismissed.  



		
	Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


